Plaintiff, a passenger in a taxicab, was injured in a collision between the taxicab in which she was riding and another car. The taxicab was going in a westerly direction. The other car, coming in an easterly direction, swung to the left in order to pass a truck, and thus came into collision with the taxicab. The jury rendered a verdict in favor of plaintiff against both defendants. The determination against defendant Yellow Taxi Corporation was against the *817weight of the evidence. Judgment as to defendant Yellow Taxi Corporation reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.